DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The New limitations of “wherein, first, and second lateral offsets of a same electrical node across first and second consecutive chip-to-chip interfaces laterally add” are new matter because there is no support in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ito et al. (US Pub. 2011/0148469) in view of Knopf (US Pat. 5,585,675).

    PNG
    media_image1.png
    672
    629
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    700
    561
    media_image2.png
    Greyscale

Regarding claims 1 and 18, Fig. 2 of Ito discloses an apparatus, comprising: 
a plurality of stacked memory semiconductor chips [210 to 218], each of the memory semiconductor chips comprising a bottom side interface [bottom of 211] to form electrical connections with a respective immediately lower semiconductor chip [210] that the bottom side interface is mounted upon, the bottom side interface comprising: 
conductive terminal [G] connections to the immediately lower semiconductor chip [210] on an underside of the bottom side interface; and,
respective wires [F] coupled to respective bottom ends of vertical vias that run through a respective semiconductor chip of the bottom side interface above the bottom side interface along respective vertical axes, the respective wires coupling respective ones of the respective bottom ends to respective ones of the terminal connections [E] such that there exists a lateral offset [since applicant FAILED to claim what is being off-set, any kind of offset can be read into the claim. In this case, connection between E & F provide an offset in distance] between a bottom end that is electrically connected to a terminal connection by a wire such that the bottom end is aligned with one of the vertical axes and the terminal connection is aligned with another one of the vertical axes, wherein, first and second lateral offsets [first and second lateral offsets are at any chosen point along H] of a same node [the node between E and F] across first [chip H1] and second [chip C] consecutive chip-to-chip interfaces laterally add [the distance between any two chosen points along H can be added]. 
In addition, Fig. 5 of Knopf also discloses a memory device having multiple tiers stacking that comprises multiple vias [82’ and 84’]. Each vias first and second lateral offsets [LO1 and LO2] of a same electrical node across first and second consecutive chip-to-chip interfaces laterally add.
Therefore, it would have been obvious to an ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Knopf’s lateral offsets adding laterally to the teaching of Ito memory device for a purpose of allowing each chip to be identically configured.
Regarding claims 2 and 12, Fig. 2 of Ito discloses wherein respective lateral offsets imposed by a group of the respective wires [TSVs that connects dies together able to create lateral offsets in horizontal direction. For example, the connections of components A, B, and C] that are connected to a group of neighboring bottom ends include a plurality of offsets in a first lateral direction and a second offset in an opposite lateral direction.
Regarding claims 3 and 13, Fig. 2 of Ito discloses where the plurality of offsets each have the same lateral offset length [for components A & B] and the second offset has a different lateral offset length [component C].
Regarding claims 4 and 14, Fig. 2 of Ito discloses wherein the same lateral offset length corresponds to a distance between neighboring ones [between dies 210 and 211] of the vertical axes.
Regarding claims 5 and 15, Fig. 2 of Ito discloses wherein the different lateral offset length corresponds to a distance across the group of neighboring bottom ends [between components B and C].
Regarding claims 6 and 16, Fig. 2 of Ito discloses wherein a conductive path that extends downward through the plurality of stacked semiconductor chips [210 to 218] through advances through a lateral offset in the first lateral direction with each next lower [similar to TSV on components A, B, and C] semiconductor chip and then realigns back to a vertical axis that the conductive path ran along at a higher semiconductor chip [upper dies of 210] by advancing in the opposite lateral direction.
Regarding claim 7, Fig. 2 of Ito discloses wherein the stacked memory semiconductor chips are mounted on a lower system on chip (SoC) semiconductor chip [as shows in Fig. 2, upper chips are mounted on lower chip].
Regarding claims 8 and 9, Fig. 2 of Ito discloses wherein the stacked memory semiconductor chips are DRAM semiconductor chips [paragraph 0067].
Regarding claims 10 and 17, paragraph 0018 discloses wherein the plurality of stacked memory chips reside in a computer.
Regarding claim 11, Fig. 2 of Ito discloses a memory chip, comprising: 
a bottom side [bottom side of chip 211] interface to form electrical connections with a respective immediately lower semiconductor chip [210] that the bottom side interface is to be mounted upon, the bottom side interface comprising: 
conductive terminal [G] connections on an underside of the bottom side interface; and
respective wires [F] coupled to respective bottom ends of vertical vias that run through the memory chip above the bottom side interface along respective vertical axes, the respective wires coupling respective ones of the respective bottom ends to respective ones of the terminal connections [E] such that there exists a lateral offset [since applicant FAILED to claim what is being off-set, any kind of offset can be read into the claim. In this case, connection between E & F provide an offset in distance] between a bottom end that is electrically connected to a terminal connection by a wire such that the bottom end is aligned with one of the vertical axes and the terminal connection is aligned with another one of the vertical axes, wherein, first and second lateral offsets [first and second lateral offsets are at any chosen point along H] of a 
In addition, Fig. 5 of Knopf also discloses a memory device having multiple tiers stacking that comprises multiple vias [82’ and 84’]. Each vias first and second lateral offsets [LO1 and LO2] of a same electrical node across first and second consecutive chip-to-chip interfaces laterally add.
Therefore, it would have been obvious to an ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Knopf’s lateral offsets adding laterally to the teaching of Ito memory device for a purpose of allowing each chip to be identically configured.


Response to Arguments
Applicant's arguments filed on 09/08/2020 have been fully considered but they are not persuasive.
Applicant argues that the 35 U.S.C 112, first paragraph rejection is "easily dismissed" because Fig. 2 of applicant shows "the first and second lateral offset of a same electrical node across first and second consecutive chip-to-chip interfaces laterally add". Applicant's argument is not persuasive. "Add" means "to combine into an equivalent simple quantity or number". https://www.merriam-webster.com/dictionary/add. The specification does not disclose lateral offset or how the lateral offsets are "add[ed]." Also, Fig. 2 does not clearly show how "first and second laterally offsets of a same electrical node across first and second consecutive chip-to-chip interfaces laterally add". This disputed limitation was added to claim 1 in the reply filed March 28, 2020 to distinguish from Ito (US 20110148469) because, according to applicant, Ito's lateral offsets of a same node "subtract" rather than "add." The record is not clear what is meant, "add[ing]" of the "lateral offsets" cannot be viewed from Figure 2 alone, and the Specification does not describe the lateral offsets "add[ing]". There does not appear to be support in the originally filed disclosure. Applicant further argues that Ito does not laterally add offsets across first and second chip-to-chip interfaces of a same electrical node. As shows in Fig. 2 of Ito, from fourth column of chip 211 to fifth column of chip 210, there is a signal line (common node) that laterally connects the two columns. Also, from third column of chip 211 to third column of chip 210, there is a common node between the two columns. Signal transmits laterally on that node. Therefore, Ito teaches offsets across first and second chip-to-chip interface of a same electrical node laterally add. Furthermore, in additional to Ito, Fig. 3 of Wendt et al. (US Pat. 7,286,384) shows that it is well known in the art to connect multiple chips together in a manner that the connecting signals progressively advances to the right so that the offsets across first and second chip-to-chip interfaces can laterally add. 
Therefore, all applicant's arguments were fully considered. They are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/
Primary Examiner, Art Unit 2825